United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 8, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-20482
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERT ARTHUR HALL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:98-CV-1565
                     USDC No. 4:95-CR-201-1
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Arthur Hall, federal prisoner # 38261-079, appeals

the district court’s denial of his motion seeking to vacate two

prior orders entered by a magistrate judge denying Hall’s 28

U.S.C. § 2255 motion.   The district court concluded that it

lacked jurisdiction to entertain the motion.   Hall was granted a

Certificate of Appealability solely on the issue whether the

district court’s procedural ruling was correct.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20482
                                -2-

     We held in United States v. Johnston, 258 F.3d 361, 366-72

(5th Cir. 2001), that the consensual delegation of a

§ 2255 motion to a magistrate judge violates Article III.    Thus,

Hall’s motion seeking to vacate the magistrate judge’s orders

pursuant to Johnston effectively sought relief via FED. R. CIV. P.

60(b)(4).   See Jackson v. FIE Corp., 302 F.3d 515, 522-23 (5th

Cir. 2002).   A district court has no discretion to deny a Rule

60(b)(4) motion if the challenged judgment was void, and there is

no time limit on such a motion.     See Jackson, 302 F.3d at 324.

     However, we conclude that relief is not available to Hall.

A district court’s erroneous exercise of subject matter

jurisdiction is res judicata and is not subject to collateral

attack by way of a Rule 60(b)(4) motion if the party seeking to

void the judgment had the opportunity to do so on direct review

of the court’s determination.     See Chicot County Dist. v. Bank,

308 U.S. 371, 376 (1940); Picco v. Global Marine Drilling Co.,

900 F.2d 846, 850 (5th Cir. 1990).    Hall failed to challenge the

exercise of jurisdiction by appealing that issue at the time.       He

may not do so now collaterally.     See Callon Petroleum Co. v.

Frontier Ins. Co., 351 F.3d 204, 208 (5th Cir. 2003).

     Given that the jurisdictional question was not evident or

settled prior to Johnston, this case does not involve a clear

usurpation of power or total want of jurisdiction that would

warrant Rule 60(b)(4) relief.     See id.; see also United States v.

Tittjung, 235 F.3d 330, 335 (7th Cir. 2000).
                          No. 04-20482
                               -3-

     Considering the foregoing, the district court’s order

denying Hall’s motion is AFFIRMED.